Citation Nr: 1119047	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  00-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for residuals of a fracture of the right tibia and fibula.

2. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for residuals of a left knee injury.

REPRESENTATION

Appellant represented by: Theodore Jarvi, attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant had active service from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence sufficient to reopen claims of entitlement to service connection for residuals of a fracture of the right tibia and fibula and for residuals of a left knee injury had not been submitted.

In a December 2001 decision, the Board denied the claims.  The appellant subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the appellant's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the claims for readjudication.  In a September 2002 Order, the Court granted the joint motion, vacated the Board's December 2001 decision, and remanded this case to the Board for readjudication.

In compliance with the Court's Order, the Board remanded the claims to the RO in May 2004.

In Augusts 2008, the Board again remanded the claims to the RO.  The appeal has been returned to the Board for disposition.

At this time, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2004 remand, the Board instructed the RO to attempt to schedule the appellant for a hearing via telephone as he is an incarcerated veteran.  An October 2006 Report of Contact shows the RO contacted the warden's office of the Texas Department of Criminal Justice.  That office said that such telephone hearings were conducted from time to time, and the RO should contact the warden's office with the necessary information via facsimile.  The Report of Contact then indicated that the RO initiated contact with the Board to determine if there is a precedent for a telephone conference.

In an October 2007 response, the Board indicated that there was no provision for conducting a telephone hearing.  The Board only offers Travel Board hearings, videoconference hearings between the Board and the RO, and in-person hearings in Washington, DC. The Board instructed the RO to offer the appellant these hearing options.  It was noted that, at times, veterans who were incarcerated were able to arrange for travel to an RO for a Board hearing.

In a February 2008 letter, the RO notified the appellant that he had had been put on a list of people wishing to appear before the travelling section of the Board.  The RO indicated that unless he responded, his name would remain on the list of people who desired a hearing before a travelling section of the Board.  The appellant was then given the options with regard to a Board hearing.  The appellant did not respond directly to this communication.

In subsequent communication, the appellant did not withdraw his request for a hearing and his hearing was never scheduled.  Therefore, in August 2008, the Board remanded this case so that the RO could notify and schedule the appellant for a Travel Board hearing.

In November 2008, the appellant notified the RO that they should notify the unit's warden of the scheduled date, place, and time of the Travel Board hearing.  The appellant indicated that the prison would transport and escort him for such hearing if arrangements were made with the facility's warden.  He reiterated this in subsequently dated correspondence.

The RO scheduled and notified the appellant that he was to appear for a Travel Board hearing in February 2011 (the date, place and time were specified).  The appellant failed to report for this scheduled Travel Board hearing.  The record shows that the RO did not notify the incarcerating facility or the warden of the scheduled VA Travel Board hearing.

Duty to Assist

VA has a statutory obligation to assist veterans in the development of their claims.  38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c).  In the case of incarcerated veterans, the duty to assist requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In this case, VA has not tailored its assistance to meet the peculiar circumstances of this veteran's confinement.  The appellant's request that VA notify the prison facility's warden is not unreasonable.  In this way, both the appellant and VA will have knowledge of whether a hearing is feasible in the appellant's case.  Therefore, remand is required for compliance with VA's duty to assist obligations.

Representation

During the appeal period, the record reflects that the appellant identified a private attorney, Mr. T. Jarvis, as his representative.  However, correspondence from Mr. Jarvis dated June 2009 reflects that he is not the appellant's representative and has never represented the appellant.  Additional correspondence dated September and November 2009 reflects similarly.

As remand is necessary to ensure compliance with VA's duty to assist, the RO should further notify the appellant that he is unrepresented and provide him with an opportunity to select a representative.  A list of recognized Veterans Service Organization should be provided to him.  It is noted that correspondence from the appellant reflects his frustration at pursuing the claim without any assistance.

Accordingly, the case is REMANDED for the following action:
1.  The appellant's incarcerating facility should be contacted and asked whether they are willing to transport the appellant to a VA Travel Board hearing at the RO.  This contact and any response should be documented for the record.  If the response is affirmative, then the appellant should be scheduled for another Travel Board hearing and notice should be provided to the warden of the incarcerating facility and to the appellant as well.

2.  The RO should further notify the appellant that he is currently not represented and provide him with an opportunity to select a representative.  A list of recognized Veterans Service Organization should be provided to him.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


